Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ arguments filed 06/14/2021.  Claims 21-40 remain pending, of which claims 21, 28, and 35 remain pending.

3.	In view of Applicants’ terminal disclaimer filed and approved 06/14/2021, the previously-presented double patenting rejections are withdrawn.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 21-22, 26, 28-29, 33, 35-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6871213 (“Graham”) in view of U.S. Patent No. 10692147 (“Ruble”).
Regarding claim 21, GRAHAM teaches a computer-implemented method for secured screen sharing (co-browsing/co-navigation of web pages across two or more clients, e.g. per column 3 lines 56-61, and particularly via a session that is secured by an authentication mechanism per FIG. 5 step 504 and/or the session is secured in the sense that select information is hidden per column 9 lines 4-20 and column 12 lines 39-56), the method comprising: 
receiving, by a server, an indication to initiate a screen sharing session between a first client device and a second client device (column 5 lines 50-59, particularly the discussed “message” that indicates willingness by one client to engage with another client in a shared session, the connection between the clients is across a network as shown in FIG. 1 for example and is facilitated by a co-navigation service (e.g., FIG. 3 element 315, and column 9 lines 50-54 and column 12 lines 39-56) which is essentially a server or at least hosted on a server of some kind); 
receiving, by the server, information associated with a primary client interface of the first client device including a user interface element in the primary client interface (column 4 line 62 – column 5 line 29 discussing a navigation step, e.g. corresponding to a user’s input, to retrieve a web page, i.e. a user interface for example as described per column 9 lines 4-20 and column 12 lines 39-56, as part of a shared session); 
analyzing, by the server, the user interface element to determine a … user interface element that includes sensitive information (per column 9 lines 1-20 and column 12 lines 39-56, the requested/delivered content, e.g. a particular web page, may feature mechanisms where sensitive information is provided, e.g. presumably in a designated field/location that is necessarily identifiable such that it may be prompted for and/or selectively hidden as described, and where the securing aspect is facilitated by a co-navigation service (e.g., FIG. 3 element 315, and column 9 lines 50-54 and column 12 lines 39-56)) which is essentially a server or at least hosted on a server of some kind); 
generating, by the server, a replica client interface of the primary client interface including a replica user interface element corresponding to the user interface element … and transmitting, by the server, the replica client interface to the second client device (column 4 line 62 – column 5 line 29 discussing a navigation step, e.g. corresponding to a user’s input, to retrieve a web page as part of the co-navigation/co-browsing shared session, and where the version of the web page that is provided to the other user with sensitive information hidden (per column 9 lines 1-20 and column 12 lines 39-56) is essentially “a replica client interface” as recited).

As discussed above, Graham contemplates hiding select sensitive information, e.g. per column 9 lines 1-20 and column 12 lines 39-56 (where field containing credit card number information and/or social security number information are hidden/obscured).  That said, it is not clear whether Graham teaches analyzing the webpage and/or webpage elements to determine a particular portion of the user interface element that includes sensitive information, e.g. as opposed to determining a UI element as a whole that includes sensitive information (which Graham arguably does).  Instead, the Examiner relies upon RUBLE to teach what Graham otherwise lacks, see e.g. Ruble’s column 9 lines 54-67 explicitly teaching hiding just a portion of a user’s social security number when the user’s sensitive information is masked.  Further, Ruble teaches hiding sensitive information (as Graham does) but specifically by masking, by the server, the particular portion of the user interface element that includes the sensitive information and the replica user interface element including the masked sensitive information (Ruble’s column 9 lines 54-67 explicitly teaching hiding just a portion of a user’s social security number when the user’s sensitive information is masked).
Graham and Ruble both relate to GUI aspects pertaining to the processing and presentation of user-specific information, and specifically some said information is sensitive and desirable of securing.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham’s whole-element hiding/obfuscation to do the same/similar masking step on a more granular level, e.g. per Ruble, with a reasonable expectation of success, such that only part of the information is masked, thereby improving the user experience by way of providing the user with more context as to the information (by showing some of it) while still maintaining the security benefit of it (as Ruble still does).

Regarding claim 22, Graham in view of Ruble teaches the computer-implemented method of claim 21, as discussed above.  The aforementioned references further teach receiving, by the server, an indication of one or more primary user inputs from the first client device and receiving, by the server, an indication of one or more secondary user inputs from the second client device and determining, by the server, an order of operations based upon the one or more primary user inputs and the one or more secondary user inputs (Graham’s column 1 lines 14-19 discussing, as an example of a shared session, a customer service situation with a customer and a representative, such that the two users as mentioned here may collaboratively work through documents, processes, contents, etc., and hence it follows that either user may provide an input, and one may be considered main and one may be considered secondary, e.g. the representative performing the guidance may be considered primary and 

Regarding claim 26, Graham in view of Ruble teaches the computer-implemented method of claim 21, as discussed above.  The aforementioned references further teach wherein the sensitive information includes personally identifiable information (Graham’s column 9 lines 1-20 and column 12 lines 39-56, where field containing credit card number information and/or social security number information are hidden/obscured).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 28, the claim includes the same or similar limitations as claim 21 as discussed above, and is therefore rejected under the same rationale.  The recited server and various recited client device elements are taught per Graham’s FIGs. 1, 3, and 4A for example, and memory and processor elements as further recited are similarly taught per Graham’s FIG. 9 and column 13 lines 6-7 for example.

Regarding claim 29, the claim includes the same or similar limitations as claim 22 as discussed above, and is therefore rejected under the same rationale.

Regarding claim 33, the claim includes the same or similar limitations as claim 26 as discussed above, and is therefore rejected under the same rationale.

Regarding claim 35, the claim includes the same or similar limitations as claim 21 as discussed above, and is therefore rejected under the same rationale.  The claim further recites a non-transitory computer readable medium, which is taught per Graham’s column 3 lines 34-42 for example.

Regarding claim 36, the claim includes the same or similar limitations as claim 22 as discussed above, and is therefore rejected under the same rationale.

Regarding claim 40, the claim includes the same or similar limitations as claim 26 as discussed above, and is therefore rejected under the same rationale.


8.	Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Ruble and further in view of U.S. Patent Application Publication No. 2013/0036370 (“Ananthakrishnan”).
Regarding claim 27, Graham in view of Ruble teaches the computer-implemented method of claim 21, as discussed above.  The aforementioned references teach hiding sensitive information (e.g., Graham) and masking specifically (e.g., Ruble, as cited to), but not specifically wherein masking the particular portion of the user interface element includes: replacing, by the server, the particular portion of the user interface element that includes the sensitive information with a graphic element of a same size and shape as the particular portion of the user interface element such that the graphic element obscures the sensitive information.  Rather, the Examiner relies upon ANANTHAKRISHAN to teach what Graham and Ruble otherwise lack, see e.g. Ananthakrishnan’s [0083] discussing obfuscation of sensitive information in a shared session per [0003]-[0004], and further per [0005] a blackout feature may be used to conceal the sensitive information, where either of the teachings per [0005] and [0083] may constitute a masking of that information such that the recipient/participant who is not privy to the sensitive information does not in fact see the sensitive information.
The aforementioned references discussed above both relate to the managing of information, and particularly sensitive information and its visibility, in shared-content/session contexts/frameworks.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ananthakrishnan’s concrete examples/mechanisms of hiding information with Graham’s similar framework, with a reasonable expectation of success, as a practical matter to effectively and specifically implement what Graham only generically or broadly teaches.

Regarding claim 34, the claim includes the same or similar limitations as claim 27 as discussed above, and is therefore rejected under the same rationale.


Allowable Subject Matter
9.	Claims 23-25, 30-32, and 37-39 are objected to for depending from a rejected claim.  The aforementioned claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicants’ arguments filed 06/14/2021 have been fully considered but are respectfully not persuasive. 
The Examiner reiterates comments made to Applicants’ Representative.  In the cited prior art, a concrete example of a co-navigation situation is found at Graham’s column 6 lines 4-19 and specifically lines 12-16, where it is mentioned that a client may be at a web page already and is having a challenging time, thereby resulting in a request for help and hence a co-navigation experience with a helper.  In this way, the framework’s benefits (e.g., per column 6 lines 39-42, which permit jointly filling out online forms or jointly viewing online content and so forth) result from an instance where the first client who needs the help already has a version of the page and the second client who is the helper would arrive at the / a similar page at a later time, e.g. post-request.  Which is to say, the second client who is helping/assisting would be receiving a replica page, e.g. from the co-navigation service once that second client is joined into the session with the first client by the co-navigation service.
Nothing in Graham suggests that this sequence of events discussed above, e.g. in relation to asking for help, would be appreciably different in the other taught instances where two clients are co-joined in a session and where one client is receiving a masked version of the other client’s sensitive information, e.g. as cited-to in the prior Office Action and herein as well, and as found in Graham’s column 9 lines 1-20 and column 12 lines 43-48 specifically.
I mention and cite to these portions of the reference to suggest that I do still think Graham teaches aspects of the claims.  For example, the second client who is helping/assisting and is feasibly receiving a masked version of the page is essentially receiving a version of the page that has been specially generated for the second client by the co-navigation service and is the recipient of a transmitting step.  For example, the version of the page where the information is masked, e.g. as 
In view of the above, the Examiner does not find arguments presented with respect to Graham to be persuasive.  The Examiner agrees with Applicants’ characterization of how Graham’s framework works, e.g. as found on pages 8-9 of the recent arguments; however, this is but one teaching found in Graham and is being improperly read/construed by Applicants to be the entirety of all that Graham purports.  The Examiner asks Applicants to please consider the other portions of Graham as well, and to read Graham as a whole.  For example, the Examiner has provided specific citations to the portions of Graham that he is relying upon to make the rejection, and has discussed them here in the Office Action and in the prior telephonic interviews.  Simply presenting the argument that “Graham teaches something else in a different place” (paraphrasing Applicants’ argument) is not sufficiently persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/               Primary Examiner, Art Unit 2174